Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-13-2004

Parilla v. IAP Worldwide Ser VI
Precedential or Non-Precedential: Precedential

Docket No. 03-2009




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Parilla v. IAP Worldwide Ser VI" (2004). 2004 Decisions. Paper 663.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/663


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.